HSBC Bank, USA v Despot (2015 NY Slip Op 06115)





HSBC Bank, USA v Despot


2015 NY Slip Op 06115


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2014-10174
 (Index No. 28496/09)

[*1]HSBC Bank, USA, etc., appellant, 
vWilliam Despot, et al., defendants, Ronald A. Beau, defendant-respondent; Rosette H. Beau, nonparty-respondent.


Frenkel, Lambert, Weiss, Weisman & Gordon, LLP, Bay Shore, N.Y. (Joseph F. Battista of counsel), for appellant.
Ann C. Northern, Brooklyn, N.Y., for defendant-respondent Ronald A. Beau and nonparty-respondent Rosette H. Beau.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Ash, J.), dated August 7, 2014, which denied, with leave to renew, its motion for leave to enter a default judgment and for an order of reference, and granted the cross motion of the defendant Ronald A. Beau and nonparty Rosette H. Beau pursuant to CPLR 2201 to stay all proceedings in the action pending the determination of an action entitled Beau v Gallmon, pending in the Supreme Court, Kings County, under Index No. 37854/07.
ORDERED that the order is affirmed, with costs.
CPLR 2201 provides that "[e]xcept where otherwise prescribed by law, the court in which an action is pending may grant a stay of proceedings in a proper case, upon such terms as may be just." "[A] court has broad discretion to grant a stay in order to avoid the risk of inconsistent adjudications, application of proof and potential waste of judicial resources" (Zonghetti v Jeromack, 150 AD2d 561, 563).
This is an action to foreclose a mortgage on the subject property, and a separate action, entitled Beau v Gallmon, which is to quiet title to the subject property, is pending in the Supreme Court, Kings County, under Index No. 37854/07. The plaintiff moved in the instant action for leave to enter a default judgment and for an order of reference, and the defendant Ronald A. Beau and nonparty Rosette H. Beau cross-moved pursuant to CPLR 2201 to stay all proceedings in the instant action pending the determination of the action entitled Beau v Gallmon. Under the circumstances of this case, and in light of the goals of avoiding inconsistent adjudications and preserving judicial resources, the Supreme Court providently exercised its discretion in granting the cross motion and denying the motion with leave to renew (see Peluso v Red Rose Rest., Inc., 78 AD3d 802, 803; National Mgt. Corp. v Adolfi, 277 AD2d 553, 554-555; Dionisio v Auto Hire, 67 AD2d 996; cf. Green Tree Fin. Servicing Corp. v Lewis, 280 AD2d 642).
SKELOS, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court